Case: 22-20205      Document: 00516516172         Page: 1    Date Filed: 10/20/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                                  No. 22-20205
                                                                     FILED
                                Summary Calendar
                                                              October 20, 2022
                                                                Lyle W. Cayce
   United States of America,                                         Clerk


                                                             Plaintiff—Appellee,

                                       versus

   Marqui Lamon Davis,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-561-2


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Marqui Lamon Davis has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Davis has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20205        Document: 00516516172        Page: 2   Date Filed: 10/20/2022




                                    No. 22-20205


   developed to allow us to make a fair evaluation of Davis’s claim of ineffective
   assistance of counsel; we therefore decline to consider the claim without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Davis’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2